Case 1:17-cv-01789-DLC Document 490 Filed 10/10/19 Page 1 of 1

1750 K Street, NW, Suite 700 (Pp) 202.289.4333 steven@barentzenlaw.com
Washington, DC 20006 (f) 202.888.6268

October 10, 2019

Via ECF

Honorable Denise L. Cote
United States District Courthouse
500 Pearl Street

New York, NY 10007

Re: SEC v. Lek Securities Corp.. et al. Case No. 17 CV 1789 (DLC)

Your Honor:

On behalf of Defendants Avalon FA Ltd and Nathan Fayyer (the “Avalon Defendants”)
and Sergey Pustelnik, I write seeking permission to attend tomorrow’s pre-trial conference at

2:00 pm by telephone. Mr. Wines will be appearing in person.

Respectfully submitted,

ls

Steven Barentzen
